                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

                                      CIVIL NO. 3:18cv646

 UNITED STATES OF AMERICA,                    )
                                              )
                         Plaintiff,           )
                                              )
                v.                            )                WARRANT FOR
                                              )                ARREST IN REM
 APPROXIMATELY $252,140.00 IN US              )
 CURRENCY SEIZED FROM DARREN                  )
 LENNARD COLEMAN ON JUNE 27,                  )
 2016 AT CHARLOTTE-DOUGLAS                    )
 INTERNATIONAL AIRPORT,                       )
                                              )
                         Defendant.           )


TO:    THE UNITED STATES MARSHAL, WESTERN DISTRICT OF NORTH CAROLINA,
       AND ANY OTHER AUTHORIZED PERSON

       WHEREAS, the United States of America has filed a verified Complaint for Forfeiture In

Rem against the defendant property as specified in paragraph seven of that complaint; and,

       WHEREAS, the defendant property is currently in the possession, custody or control of

the United States; and

       WHEREAS, in these circumstances Supplemental Rule G(3)(b)(i) directs the Clerk of the

Court to issue an Warrant for Arrest In Rem for the defendant property; and

       WHEREAS, Supplemental Rule G(3)(c)(i) provides that the Warrant for Arrest In Rem

must be delivered to a person or organization authorized to execute it who may be a Marshal or

any other United States officer or employee, someone under contract with the United States, or

someone specially appointed by the court for that purpose.



                                                  1
       YOU ARE, THEREFORE, HEREBY COMMANDED to arrest the defendant property as

soon as practicable by serving a copy of this Warrant on the custodian in whose possession,

custody or control the property is presently found, and to use whatever means may be

appropriate to protect and maintain it in your custody until further order of this Court.

       YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file

the same in this Court with your return thereon, identifying the individuals upon whom copies

were served and the manner employed.

       IN WITNESS WHEREOF, I, Clerk of the United States District Court for the Western

District of North Carolina, have caused the foregoing Warrant for Arrest in Rem to be issued

pursuant to the authority of Supplemental Rule G(3)(b)(i) and the applicable laws of the United

States and have hereunto affixed the seal of this Court.




                                           Signed: December 4, 2018




                                                  2
                                  RETURN OF SERVICE

       I hereby certify that I executed this warrant by serving ____________________________
by ________________ on the ___ day of                         ,        .


                                          _____________________________________
                                          [Deputy Marshal or other person serving warrant]




                                             3
